         Case 3:18-cv-00360-WHA Document 243 Filed 05/18/21 Page 1 of 4



 1    James J. Foster                                Michael T. Pieja (CA Bar No. 250351)
      jfoster@princelobel.com                        Alan E. Littmann (pro hac vice)
 2    Aaron S. Jacobs (CA No. 214953)                Jennifer Greenblatt (pro hac vice)
 3    ajacobs@princelobel.com                        Doug Winnard (CA Bar No. 275420)
      PRINCE LOBEL TYE LLP                           Andrew J. Rima (pro hac vice)
 4    One International Place, Suite 3700            Emma C. Ross (pro hac vice)
      Boston, MA 02110                               Shaun Zhang (pro hac vice)
 5    Telephone: 617-456-8000                        GOLDMAN ISMAIL TOMASELLI
      Facsimile: 617-456-8100                          BRENNAN & BAUM LLP
 6
                                                     200 S. Wacker Dr, 22nd Floor
 7    COUNSEL FOR PLAINTIFFS                         Chicago, IL 60606
                                                     Tel: (312) 681-6000
 8                                                   Fax: (312) 881-5191
                                                     mpieja@goldmanismail.com
 9                                                   alittmann@goldmanismail.com
                                                     jgreenblatt@goldmanismail.com
10
                                                     dwinnard@goldmanismail.com
11                                                   arima@goldmanismail.com
                                                     eross@goldmanismail.com
12
                                                     (Additional counsel listed in signature block)
13
                                                     Attorneys for Defendant Apple Inc.
14

15
                                    UNITED STATES DISTRICT COURT
16                                NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
17
     UNILOC USA, INC., et al.,                          Case Nos. 3:18-cv-00360-WHA
18                                                                3:18-cv-00365-WHA
                    Plaintiffs,                                   3:18-cv-00572-WHA
19
            v.                                          JOINT STATUS REPORT
20                                                      REGARDING INTER PARTES
     APPLE INC.,                                        REVIEW PROCEEDINGS
21
                    Defendant.                          JUDGE:         Hon. William Alsup
22

23

24

25

26

27

28

      JOINT STATUS REPORT                        i                          CASE NOS. 3:18-CV-00360-WHA;
                                                                                 -00365-WHA; -00572-WHA
           Case 3:18-cv-00360-WHA Document 243 Filed 05/18/21 Page 2 of 4



 1           Pursuant to the Court’s May 13, 2021, Order, the parties respectfully submit this status report
 2 regarding inter partes review proceedings relating to the patents-in-suit. Final written decisions from

 3 the PTAB have issued in the IPRs relating to each of the above-captioned cases. Those decisions

 4 have held every claim asserted in the -00360 case to be unpatentable; held all but one claim asserted

 5 in the -00365 case to be unpatentable; and held some, but not all, of the claims of the ʼ127 Patent at

 6 issue in the -00572 case to be unpatentable. Uniloc filed requests for rehearing of the PTAB’s

 7 decisions in each case, all of which were denied. Uniloc has filed an appeal in several cases, all of

 8 which remain pending before the Federal Circuit.

 9           The parties respectfully request the Court set a deadline to provide a further status report by
10 August 20, 2021, to advise as to the status or disposition of the present appeals.

11

12           Civil Action No. 3:18-cv-00360: This action involves one patent: U.S. Patent No. 7,092,671.
13 The ʼ671 Patent was the subject of two IPR petitions, IPR2018-00282 (filed by Apple) and IPR2018-

14 00199 (filed by a third party, Unified Patents Inc.). The PTAB issued a final written decision in

15 Apple’s IPR on June 4, 2019, in which it held all challenged claims of the ʼ671 Patent were

16 unpatentable. The PTAB issued a final written decision in Unified Patents’s IPR on May 31, 2019,

17 in which it held all challenged claims of the ʼ671 Patent were unpatentable. The claims held to be

18 unpatentable included all claims asserted by Uniloc in the -360 action. Uniloc filed requests for

19 rehearing of the final written decisions in Apple’s and Unified Patents’s IPRs regarding the ʼ671

20 Patent on July 1, 2019, which PTAB denied on February 12 and February 19, 2020. On April 8,

21 2020, Uniloc appealed the PTAB’s decisions to the Federal Circuit (Appeal Nos. 20-1666 and 20-

22 1667). Briefing on these appeals has not yet begun. In July 2020, the Federal Circuit stayed the

23 appeal as a result of the Supreme Court’s review of the Federal Circuit’s decision in Arthrex, Inc., v.

24 Smith & Nephew, Inc., 941 F.3d 1320 (Fed. Cir. 2019). The Federal Circuit lifted the stay on February

25 4, 2021, at which point Uniloc moved to remand the case to the PTAB, and Apple and Unified Patents

26 opposed. Uniloc’s motion is under submission before the Federal Circuit.

27 / / /

28 / / /

     JOINT STATUS REPORT                                1                        CASE NOS. 3:18-CV-00360-WHA;
                                                                                      -00365-WHA; -00572-WHA
           Case 3:18-cv-00360-WHA Document 243 Filed 05/18/21 Page 3 of 4



 1           Civil Action No. 3:18-cv-00365: This action involves one patent: U.S. Patent No. 6,216,158.
 2 The ʼ158 Patent is the subject of one IPR petition: IPR2018-00361, filed by Apple. On June 19,

 3 2019, the PTAB issued a final written decision in this IPR. The final written decision held claims 1,

 4 2, 6–9, 12, 14, and 15 were unpatentable, but that claim 20 had not been shown to be unpatentable.

 5 Claim 20 is the only claim asserted in the -365 case that has not been held to be unpatentable. Uniloc

 6 filed a request for rehearing of the final written decision regarding the ʼ158 Patent, which was denied

 7 on August 9, 2019. On October 9, 2019, Uniloc noticed an appeal of the PTAB’s decision to the

 8 Federal Circuit (Appeal No. 20-1038). Uniloc filed its opening brief on appeal on March 9, 2020.

 9 Apple filed its response brief on appeal on June 19, 2020. Briefing has concluded; however, the

10 appeal was stayed on August 28, 2020, pending the Supreme Court’s review of the Federal Circuit’s

11 decision in Arthrex, Inc., v. Smith & Nephew, Inc., 941 F.3d 1320 (Fed. Cir. 2019), which addressed

12 constitutional challenges to certain aspects of the PTAB. The appeal remains stayed at the present

13 time.

14

15           Civil Action No. 3:18-cv-00572: This action involves two patents: U.S. Patent Nos.
16 6,161,134 and 6,446,127.

17           The ʼ127 Patent is the subject of one IPR petition: IPR2018-00456, filed by Apple. This IPR
18 was instituted on August 3, 2018. On July 31, 2019, the PTAB issued a final written decision in this

19 IPR. The final written decision held claims 15, 21–24, 27, 28, and 30 of the ʼ127 Patent were

20 unpatentable, but claims 1–5 and 8 of the ʼ127 Patent had not been shown to be unpatentable. Uniloc

21 filed a request for rehearing of this decision on August 30, 2019, which was denied on February 25,

22 2020. Apple filed a notice of appeal on March 10, 2020 (Fed. Cir. Appeal No. 20-1575). Uniloc

23 filed a notice of cross-appeal on March 24, 2020. Briefing is underway and is presently due to

24 conclude on June 9, 2021.

25           The ʼ134 Patent is not the subject of any IPR petitions. Apple had previously filed IPR2018-
26 00420 relating to the ʼ134 Patent; however, the PTAB declined to institute IPR proceedings with

27 respect to the ʼ134 Patent.

28 / / /

     JOINT STATUS REPORT                              2                         CASE NOS. 3:18-CV-00360-WHA;
                                                                                     -00365-WHA; -00572-WHA
        Case 3:18-cv-00360-WHA Document 243 Filed 05/18/21 Page 4 of 4



 1 DATED: May 20, 2021                 Respectfully submitted,
 2

 3                                      /s/ Aaron S. Jacobs_____
                                       James J. Foster
 4                                     jfoster@princelobel.com
                                       Aaron S. Jacobs (CA No. 214953)
 5                                     ajacobs@princelobel.com
                                       PRINCE LOBEL TYE LLP
 6
                                       One International Place, Suite 3700
 7                                     Boston, MA 02110
                                       Telephone: 617-456-8000
 8                                     Facsimile: 617-456-8100

 9

10                                      /s/ Michael T. Pieja
                                       Michael T. Pieja (CA Bar No. 250351)
11                                     Alan E. Littmann (pro hac vice)
                                       Jennifer Greenblatt (pro hac vice)
12                                     Doug Winnard (CA Bar No. 275420)
13                                     Andrew J. Rima (pro hac vice)
                                       Emma C. Ross, M.D., J.D. (pro hac vice)
14                                     Shaun Zhang (pro hac vice)
                                       GOLDMAN ISMAIL TOMASELLI
15                                       BRENNAN & BAUM LLP
                                       200 S. Wacker Dr, 22nd Floor
16                                     Chicago, IL 60606
17                                     Tel: (312) 681-6000
                                       Fax: (312) 881-5191
18                                     mpieja@goldmanismail.com
                                       alittmann@goldmanismail.com
19                                     jgreenblatt@goldmanismail.com
                                       dwinnard@goldmanismail.com
20
                                       arima@goldmanismail.com
21                                     eross@goldmanismail.com
                                       szhang@goldmanismail.com
22
                                       Kenneth Baum (CA Bar No. 250719)
23                                     GOLDMAN ISMAIL TOMASELLI
                                       BRENNAN & BAUM LLP
24
                                       429 Santa Monica Boulevard, Suite 710
25                                     Santa Monica, CA 90401
                                       Tel: (310) 576-6900
26                                     Fax: (310) 382-9974
                                       kbaum@goldmanismail.com
27
                                       Attorneys for Defendant Apple Inc.
28

     JOINT STATUS REPORT                   3                        CASE NOS. 3:18-CV-00360-WHA;
                                                                         -00365-WHA; -00572-WHA
